          Case 1:20-cv-04602-LAP Document 5 Filed 06/19/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ZURAB BUZAISHVILI,

                             Petitioner,

                     -against-
                                                                   20-CV-4602 (LAP)
MATTHEW T. ALBENCE, Executive Director,
U.S. Immigration & Customs Enforcement;               ORDER DIRECTING PAYMENT OF FEE
                                                            OR IFP APPLICATION
CHAD F. WOLF, Acting Secretary, U.S. Dept.
of Homeland Security; WILLIAM P. BARR,
Attorney General, U.S. Dept. of Justice,

                             Respondents.

LORETTA A. PRESKA, United States District Judge:

       Petitioner, proceeding pro se, brings this petition for a writ of habeas corpus. To proceed

with a petition for a writ of habeas corpus in this Court, a petitioner must either pay the $5.00

filing fee or, to request authorization to proceed in forma pauperis (IFP), that is, without

prepayment of fees, submit a signed IFP application. See 28 U.S.C. §§ 1914, 1915.

       Petitioner submitted the petition without the filing fee or an IFP application. Within thirty

days of the date of this order, Petitioner must either pay the $5.00 filing fee or complete and

submit the attached IFP application. If Petitioner submits the IFP application, it should be labeled

with docket number 20-CV-4602 (LAP). If the Court grants the IFP application, Petitioner will

be permitted to proceed without prepayment of fees. See 28 U.S.C. § 1915(a)(1).

       The Clerk of Court is directed to mail a copy of this order to Petitioner and note service

on the docket. No answer shall be required at this time. If Petitioner complies with this order, the

case shall be processed in accordance with the procedures of the Clerk’s Office. If Petitioner fails

to comply with this order within the time allowed, the action will be dismissed.
          Case 1:20-cv-04602-LAP Document 5 Filed 06/19/20 Page 2 of 2



       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant demonstrates

good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

 Dated:    June 19, 2020
           New York, New York

                                                            LORETTA A. PRESKA
                                                           United States District Judge




                                                 2
